Citation Nr: 1125053	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to VA disability compensation for a low back disorder.  

2.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION


The Veteran served on active duty from May 1972 to May 1975 and from August 1975 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the Veteran requested a hearing before a member of the Board and such hearing was scheduled, he cancelled and withdrew his request by way of a February 2011 written statement from his representative.  

The issue of entitlement to service connection for memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO denied service connection for a low back disorder.  

2.  Evidence added to the record since the February 2002 rating decision, that is not cumulative or redundant of evidence already of record at that time, does not relate to an unestablished fact necessary to substantiate the a claim of entitlement to service connection for a low back disorder and does not raise a reasonable possibility of substantiating that claim.  





CONCLUSIONS OF LAW

1.  The February 2002 rating decision, in which the RO denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has not been added to the record since the February 2002 rating decision and the claim of entitlement to service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2006, the RO received from the Veteran a claim of entitlement to service connection for a low back disorder.  This was not the first time the Veteran filed a claim of entitlement to service connection for a back disorder.  In a February 2002 rating decision, the RO denied service connection for a low back disability.  The stated reason for that denial was that a low back disability was not incurred in or aggravated by his active service.  There was no question as to whether the Veteran had a current back disability.  

If an RO decision is not appealed within the statutory time period the decision becomes final and the claim may not thereafter be reopened or allowed except as otherwise provided by regulation and not inconstant with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran. In essence, the following sequence is required:  There must be a decision by the RO; the Veteran must timely express disagreement with the decision and a desire for appellant review; VA must respond by issuing a statement of the case that explains the basis for the decision to the Veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  

In February 2002 the RO issued a decision in which it disallowed service connection for a back disability.  He was notified of that decision and of his appellate rights by letter sent that same month.  No statement mentioning his low back disorder or the February 2002 decision was received within one year of that notification.  The next such statement was receives some four years after the 2002 decision.  The February 2002 decision thus became final.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

If new and material evidence is received within the appeal period or prior to issuance of the appellate decision is an appeal is timely filed will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2010).  

It appears from the record that the RO reopened the Veteran's claim of entitlement to service connection for a back disorder.  Irrespective of the RO's reopening of the finally decided claim, the Board must independently determine whether new and material evidence has been submitted to reopen to the claim.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

In the case before the Board no evidence relevant to the Veteran's low back disorder was received by VA within one year of the February 2002 rating decision so § 3.156(b) is not for application.  

Nor has any new and material evidence been received to date.  The following evidence was of record at the time of the 2002 decision:  Service treatment notes from his period of active duty ending in 1976 as well as treatment records from the Veteran's service in the Air Force Reserves.  The active duty records showed that scoliosis was noted in an examination report when he entered service, he later reported back pain, a Medical Board determined that he had scoliosis with increasing pain and two straining injuries and a finding that he should be discharged as unfit for further service due to the scoliosis.  Also included was a finding that the scoliosis was not incurred in or aggravated by his service.  The Air Force Reserves treatment records included a report of injury of his back in 1991.  Of record at the time of the 2002 decision was a June 1998 report of lumbar spine x-ray series from East Texas Physician's Alliance with an impression that the Veteran had minimal scoliosis due to congenital bony fusion and an October 2000 report of an MRI from Palestine Regional Medical Center with an impression of degenerative disc disease and facet arthropathy.  There were treatment notes from "A.L.," M.D. including that the Veteran suffered low back discomfort.  There was also a March 2001 VA compensation and pension examination.  This report documented that the Veteran reported constant unresolved pain.  Diagnosis was back pain secondary to scoliosis and disc disease.  

Evidence submitted since the 2002 decision include records obtained from the Social Security Administration, VA treatment records, private treatment records, the Veteran's service personnel records, and statements from the Veteran.  

The Veteran's statements are cumulative of earlier statements as he simply reports his belief that service connection is warranted for a low back disability.  All references to his service and his back condition that are found in other relevant records submitted since the 2002 decision are restatements of his earlier reports and are, therefore, cumulative of his earlier reports.  

SSA disability records address only his condition many years after service and his report of scoliosis of his back during service, which was already documented in his service treatment records.  For example, a report from East Texas Orthopedics & Sports Medicine documents only that the Veteran was referred for evaluation of scoliosis with his report that he had constant pain of his back.  VA treatment notes, for example, from May 2007, list that he had chronic back pain, scoliosis.  A clinical abstract form July 1980 mentions only that he had mild scoliosis that was at that time asymptomatic.  Treatment records from Dr. A.L. include the Veteran's reports of back pain, including back pain after stepping into a hole in July 2001.  In August 2006 he reported that his back pain had worsened.  His service personnel file refers only to a knee injury; not a back injury or aggravation of his scoliosis.  

These are examples of the evidence added to the record since the February 2002 rating decision.  None of the evidence submitted for the first time since the February 2002 rating decision relates to the unestablished facts of whether the Veteran's scoliosis was aggravated by his service or whether any other back disorder had onset during his service or is due to his service.  

As to the Veteran's statements submitted since the February 2002 rating decision, those statements are cumulative and redundant of what he stated prior to the February 2002 rating decision.  

The Board therefore finds that new and material evidence has not been added to the record since the February 2002 rating decision.  Hence, the claim of entitlement to service connection for a back disorder is not reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran that his claim of entitlement to service connection for a low back disorder had been previously denied and that the decision was now final.  It also informed him of the reason for the previous denial, that his back condition was not incurred or aggravated by his military service.  The RO informed him that the evidence necessary to reopen the claim was evidence related to this fact and provided him with a definition of new and material evidence.  He was also provided with notice as to the evidence necessary to substantiate the underlying claim and of his and VA's respective duties for obtaining evidence and notice regarding assignments of disability ratings and effective dates.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA does not have a duty to provide an examination or obtain an opinion in cases where a previously denied claim is not reopened because new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and service treatment and personnel records.  There are relevant private treatment records associated with the claims file. 

Here, VA has no duty to provide an examination or obtain an expert opinion.  There has been no new and material evidence submitted since the February 2002 denial of his claim that tends to show that the Veteran's scoliosis, noted at entrance into service, was aggravated by service or that he had the other conditions now present during his active service or are related to his active service.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for a back disorder is not reopened.  


REMAND

VA has a duty to assist a claimant in obtaining evidence from private treatment providers that the claimant identifies and authorizes release of the evidence to VA.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

In September 2008 and again in November 2008, the RO received a VA Form 21-4142, Authorization for Release of Information to VA, identifying "J.G.," Ph.D. as providing treatment in 2008 and requesting VA assistance in obtaining the treatment records.  This form indicates that Dr. J.G. provided treatment via "Psy unit" and "office visits."  Given that the Veteran has a pending appeal as to the RO's denial of service connection for memory loss, and that one of the criteria listed in rating psychiatric disabilities, under 38 C.F.R. § 4.130, is memory loss, it appears that treatment records relevant to his claim have been identified and authorization provided so that VA could assist him in obtaining the records.  Yet, the Board finds no records of treatment of the Veteran by Dr. J.G. associated with the claims file and no record that the RO has ever requested such records, or any other mention of Dr. J.G.  It thus appears that VA has not met its duty to assist in this regard.  

The Board is aware that the form 21-4142 is filled out in a somewhat unusual manner.  The Veteran's name is listed in Section 1 block 1 but the claimant's name is listed in section 1 block 2 as the name of the Veteran's spouse.  However, Section III block 10A, the block for the signature of Veteran/claimant or legal representative is signed by the Veteran.  It could therefore be argued that it is unclear as to who Dr. J.G. provided treatment.  

If this were the only form 21-4142 filled out in this manner and there was no indication that the identified source of treatment actually treated the Veteran, the Board may assume that the form identified treatment of the Veteran's spouse.  This is not the case.  Another Form 21-4142 is filed in close proximity in the claims file to the one identifying Dr. J.G.  This other form identifies Dr. "B.B." and is filled out in a manner similar to the form identifying Dr. J.G.  Of record are numerous notes of treatment of the Veteran by Dr. B.B.  Thus, it is far from clear that Dr. J.G. did not treat the Veteran and that the form is other than authorization to obtain relevant treatment records of the Veteran as opposed to his spouse. 

Additionally, of record is a December 2008 statement from the Veteran requesting that his spouse be assigned as his fiduciary due to his advanced dementia.  The listing of his spouse in the claimant section of the Form 21-4142s is consistent with a finding that she was merely helping the Veteran (who signed the form as the claimant) fill out the form.  

There was no communication from VA to the Veteran following the receipt of the Form 21-4142s as to any deficiency in the forms.  Given the nature of this case and the ambiguity present, at minimum VA must ask the Veteran for clarification.  In short, VA has not met its duty to assist the Veteran in obtaining relevant treatment records.  It is not only the records from Dr. J.G. that are at issue here.  Although there are records from other treatment providers identified in the other form 21-4142s received in November 2008, there is no indication that the RO acted on any of the submitted requests for assistance.  Therefore a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence relevant to his claim of entitlement to service connection for memory loss.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative explaining that VA did not make any requests for evidence that was identified in the VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) received by VA in November 2008.  Include with that letter copies of all VA Form 21-4142s received in November 2008.  Request that the Veteran provide updated VA Form 4142s for the identified sources and for any other sources of treatment involving his memory loss.  Inform the Veteran that if he is indeed identifying treatment provided to him, rather than treatment provided to his spouse, then the claimant's name in section I block 3 should be his name, block 5 in section I (relationship of claimant to veteran) should be left blank, and block 6 (claimant's social security number) should contain his social security number, not that of his spouse.  Provide the Veteran with a sufficient number of blank copies of VA Form 21-4142.  

2.  Then, after allowing for a reasonable time for the Veteran to respond, assist the Veteran in obtaining any identified relevant evidence and associate such evidence with the claims file.  If attempts are made to obtain identified evidence and such attempts are unsuccessful, provide the Veteran with written notice compliant with the content requirements set out in 38 C.F.R. § 3.159(e).  

3.  After completing the above, and conducting any additional development deemed to be required by statute or regulation, readjudicate the claim of entitlement to service connection for memory loss.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


